Title: From Thomas Jefferson to Alexander Hamilton, 9 April 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia Apr. 9. 1793.

Having received full authority from Mr. William Short to superintend and controul the disposal of his property in the public funds, I take the liberty of desiring that no property of his of that kind, whether standing in his own name or in that of Mr. James Brown or any other person in trust for him may be permitted to be transferred or to [be] paid to any person whatever. I have the honor to be Sir your most obedt. humble servt

Th: Jefferson

